Case 1:21-cr-20239-MGC Document 24-1 Entered on FLSD Docket 08/10/2021 Page 1 of 1
                                                                                             Exhibit 1
                                              Richard Heathwood
                                                        Westtown, N.Y.
                                               (H)
                                               (C)




                                                                July 25, 2021

To: Judge Marcia Cooke



       Good day Your Honor,

       I’m writing on behalf of my best friend Kerry Scott Lane whom I’ve known for the past sixty years.

       I met Kerry in the sixth grade when I moved to Sparta, N.J. We became fast friends pretty much
inseparable through our young years. We spent our days boating, skiing and swimming on the local lake
always on the go. From the age of fifteen on we always worked at odd jobs (dishwashers, lifeguards, house
painting etc.)

        In High School Kerry was very motivated and excelled in his academic studies (me not so much) he
is the most intelligent person I have ever met and always had the desire and drive to achieve his goals. I
believe he knew in the eighth or ninth grade that he would become a doctor. Upon graduation Kerry was
off to Brown University and I attended a State College studying Criminal Justice going on to a thirty five year
career with the New York State Police ten of those spent on a DEA task force in New York City.

        Kerry went on to medical school in Cincinnati and eventually became an anesthesiologist. He ended
up in south Florida working in major trauma center hospitals. He was always so proud of the work he did
and the lives he saved. During those years we remained in constant contact and would visit as often our
hectic schedules would allow.
        I have spoken often with Kerry in the past several months and know he is very remorseful for his
current situation and takes full responsibility for his actions. He is ready to accept the consequences of his
actions and will come through this a stronger and better person.

       Kerry is a man of great character and beliefs who has spent his whole life helping people. Surely the
person he is can not be defined by his current situation.

       I will be here to support Kerr now and in the future.



                                      Sincerely,



                                      __________________________
                                      Richard Heathwood
